Citation Nr: 9931865	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-29 715	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  
This matter came to the Board of Veterans' Appeals (Board) 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted the claim of entitlement to service connection 
for PTSD, and assigned a rating of 10 percent effective from 
April 18, 1996.  In August 1997, a notice of disagreement was 
submitted and a statement of the case was issued.  In October 
1997, the veteran filed his substantive appeal.  In January 
1998, the veteran appeared and testified before a hearing 
officer at the RO.  In May 1999, he appeared and testified 
before the undersigned at the RO.  

The hearing officer determined that a higher rating of 30 
percent was warranted for the veteran's PTSD, and the grant 
is reflected in the rating action of May 1998.  The hearing 
officer also found that there was clear and unmistakable 
error regarding the assigned effective date, and determined 
that the correct effective date should be February 9, 1996.  
As a 30 percent evaluation is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).


REMAND

During the course of the hearing before the undersigned in 
May 1999 the veteran indicated he was receiving regular 
treatment for his PTSD, including recent psychological 
testing, at the Newington VA Medical Center.  As a claim for 
a higher initial rating, the claim is well grounded.  VA must 
obtain the records of this treatment and evaluation for 
rating purposes.  Accordingly, the case is remanded to the RO 
for the following action:

The RO should obtain up-to-date treatment 
and evaluation records from the Newington 
VA Medical Center.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


